Title: To George Washington from Major General John Sullivan, 27 December 1777
From: Sullivan, John
To: Washington, George



Dear General
Camp [Valley Forge] 27th Decemr 1777

When I undertook to Compleat the Bridge in So Short a Space I Expected Every article would be provided when I called but am unhappy to find that not one Single Article is provided in Season: I think the Safety and Convenience of the Army Depends upon having it Compleated as Soon as possible: I was well Convinced that Six Days would be amply Sufficient for Doing the whole provided Every thing was in preparation: for So Soon as a proper Crew can Cut hew & Frame one Pier So Soon might the whole with Different Crews be Done; provided there were proper Tools for the Business & proper hands Employed but The management of the present Bridge is really perplexing—it Took my people the first Day to try their Axes when they found them Break Surprizingly (as I Expected) they had no Grindstone provided till the Second Day near five of Clock The men were that Day principally Employed in Building Hutts that they might be ready on the Ground for work—The next Day Some tools arrived but it was at Least a Days work for all my men to whet the Saws handle & Grind the Tools the Carpenters with Tools from Bethlehem are not now arrived. I have been for two Days without Teams to hall the Timber to the place—yesterday & This Day till two of Clock I have waited for waggons to hall Rocks having now got the waggons I applied to the Marquis Le Fayette for Thirty men to Load & unload them tomorrow he ordered them from Genl Woodfords Brigade & the prospect I have of them may be Discovered by the inclosed note: without a Captain & thirty men tomorrow I can do very Little therefore beg your Excellency to order them from Some Division: I have wrote a note to the adjutant General which I Suppose he has presented to your Excelly Desiring it may be published in orders that Each Brigade may furnish me with Such men as I call for as I can by no Means tell till I See how forward the work is in the Evening what number of men will be necessary for the next Day & it will then be too Late to publish it in General orders—I am Exceeding Loath to give your Excy Trouble & at the Same time am unwilling to be answerable for the Delay which those repeated Disappointments must occasion—The men I have with me have Done without Conveniences much more than could be Expected—& will Soon Compleat the Business if they are properly Supplyed—I might have mentioned That Some of the Brigades who were to furnish me with Carpenters

Sent me Taylors who had never used an axe in their Lives & kept their good Carpenters at home to Build Hutts The above I present as a protest to Exculpate me for not Doing the Bridge in Season & to Show that it will never be Done unless affairs are placed on a Different Footing & am with much respect your Excys most obedt Servt

Jno. Sullivan


P.S. The Captain & 30 men Should parade at Fat Land Ford Tomorrow morning Eight of Clock.


J.S.
